In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00185-CV

THE CITY OF FORT WORTH AND                §   On Appeal from the 17th District Court
DAVID COOKE, IN HIS OFFICIAL
CAPACITY AS FORT WORTH CITY
MANAGER, Appellants/Cross-
Appellees                                 §   of Tarrant County (017-276483-15)


V.
                                          §   March 17, 2022

STEPHANNIE LYNN RYLIE, TEXAS
C&D AMUSEMENTS, INC., AND BRIAN
AND LISA SCOTT D/B/A TSCA AND             §   Opinion by Justice Kerr
D/B/A RIVER BOTTOM PUB,
Appellees/Cross-Appellants


                          JUDGMENT ON REMAND

      This appeal is on remand from the Texas Supreme Court. This court has again

considered the record on appeal in this case and holds that there was error in part of
the trial court’s judgment. It is ordered that the trial court’s judgment is affirmed in

part and reversed and rendered in part.

      We     reverse   that   portion     of   the   trial   court’s   judgment   denying

Appellants’/Cross-Appellees’ declaratory-judgment counterclaim, and we render

judgment dismissing the counterclaim for want of jurisdiction.

      We reverse that portion of the trial court’s judgment denying Appellees’/Cross-

Appellants’ alcoholic-beverage-code preemption claim, and we render judgment

declaring that the Texas Alcoholic Beverage Code preempts section 1, § 4.305(C)(6)(e)

of Ordinance No. 21499-10-2014 and section 1, § 20-120(a) of Ordinance No. 21500-

10-2014.

      We reverse that portion of the trial court’s judgment partially granting

Appellees’/Cross-Appellants’ request for declaratory relief and holding that Chapter

2153 of the Texas Occupations Code preempts certain provisions of the City of Fort

Worth’s ordinances. We render judgment denying those requests for declaratory relief.

      We affirm the rest of the trial court’s judgment.

      It is further ordered that each party shall bear their own costs of this appeal.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr